DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit (US 5149201).
Benoit discloses a bag comprising: a front panel portion (60) having a first end including a first cross member (portion of 58 @ Front panel 60) extending between and connecting a first edge (@54 left side Figs. 5-8) and a second edge (@54 right side Figs. 5-8) to provide said first end with a substantially "U" shape (see Fig. 5); a rear panel portion (62) having a second end including a second cross member (portion of 58 @ rear panel 62) extending between and connecting a third edge (@56 left side Figs. 5-8) and a fourth edge (@56 left side Figs. 5-8) to provide said second end with a substantially "U" shape (see Fig. 5), said second cross member attached to said first cross member to create a first sealed joint between said front panel portion and said rear panel portion (58); a first side panel (50/52 left side Figs. 5-8) extending between and connecting said front panel portion and said rear panel portion at said first edge (@54) and said third edge (@56), said first side panel creating a second sealed joint at a junction of said first side panel and said first edge (54) and a third sealed joint at a junction of said first side panel and said third edge (56); and a second side panel (50/52 right side Figs. 5-8) extending between and connecting said front panel portion and said rear panel portion at said second edge (@54) and said fourth edge (@54), said second side panel creating a fourth sealed joint at a junction of said second side panel and said second edge (54) and a fifth sealed joint at a junction of said second side panel and said fourth edge (56).  
Benoit further discloses said front panel portion is folded at a location along a length of said first edge and said second edge to cause said first cross member to oppose a surface of said front panel portion (see Fig. 7 for fold); said first edge and said second edge are deformed at said fold to maintain the folded nature of said first edge and said second edge (fold itself is deformation); said first edge and said second edge extend from said first cross member at an obtuse angle and in opposite directions from one another, and wherein said third edge and said fourth edge extend from said second cross member at an obtuse angle and in opposite directions from one another (see Fig. 5); said second sealed joint and said third sealed joint terminate at said first sealed joint, and wherein said fourth sealed joint and said fifth sealed joint terminate at said first sealed joint (Figs. 5, 7); and said first sealed joint cooperates with said second sealed joint and said fourth sealed joint to provide said first end with a continuous, sealed joint extending along said first edge, said second edge, and said first cross member (54s + 58), and wherein said first sealed joint cooperates with said third sealed joint and said fifth sealed joint to provide said second end with a continuous, sealed joint extending along said third edge, said fourth edge, and said second cross member (56s + 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 26, 2022